Citation Nr: 1452174	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a sleep disorder (other than sleep apnea), to include as secondary to a service-connected deviated septum.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD.

4.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected deviated septum.

5.  Entitlement to a nonservice-connected pension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With regard to the Veteran's application to reopen his claim for service connection for a sleep disorder, regardless of the decision of the RO as to whether to reopen a previously denied claim of entitlement to service connection, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  For the reasons explained below, the Board has found that new and material evidence has been received and, therefore, the claim is reopened.

Also, with regard to the reopened claim for a sleep disorder, the RO has considered entitlement to service connection for both obstructive sleep apnea and sleep disturbance with insomnia and daytime somnolence (which was considered as a psychiatric manifestation).  As obstructive sleep apnea is defined as resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep, see Dorland's Illustrated Medical Dictionary, 31st ed., p. 118, the issues have been recharacterized as shown on the title page.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a sleep disorder, an acquired psychiatric disorder, and sleep apnea, and the issue of entitlement to nonservice-connected pension, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  An unappealed July 1995 rating decision denied entitlement to service connection for a sleep disorder; the Veteran did not file a notice of disagreement, and that decision became final.

2.  Evidence received since the July 1995 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a sleep disorder.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the Veteran's claim for service connection for a sleep disorder has been received, and the claim is reopened.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a sleep disorder has been reopened herein and remanded for further development.  Therefore, the Board finds that any error under the VCAA relating to this claim is moot at this time.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).

II.  Analysis

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a sleep disorder.  After a review of the evidence of record and as discussed in greater detail below, the Board finds that new and material evidence has been received, and, therefore, the claim is reopened.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, a July 1995 rating decision denied the Veteran's claim for service connection for a sleep disorder as not well grounded on the basis that there was no evidence of a current disability.  The Veteran did not file a notice of disagreement, and the July 1995 rating decision became final.  In July 2009, the Veteran filed an application to reopen his claim.  

The evidence at the time of the July 1995 rating decision included the Veteran's service treatment records showing that in December 1993, he was treated for injuries sustained in a motor vehicle accident after falling asleep at the wheel, and showing that in March 1995, he reported experiencing sleep problems for two years and that depression/tension/debt was diagnosed.

Since the July 1995 rating decision, evidence associated with the claims file includes, but is not limited to, VA treatment records dated through July 2012, and two VA examination reports dated in July 2010 (with a December 2010 addendum) and November 2010.  The July 2010 VA examiner opined that the Veteran had a sleep disorder that is at least as likely as not related to his active service (albeit the same examiner later changed his opinion in a December 2010 addendum prepared after a September 2010 VA sleep study and opined that the Veteran had a sleep disorder in service but had sleep apnea currently, which two conditions were unrelated).

The Board finds that the above July 2010 VA examination report clearly constitutes new and material evidence and, therefore, the claim is reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary, as explained in the remand section below.


ORDER

As new and material evidence has been received regarding the claim of service connection for a sleep disorder, the claim is reopened; to that extent only, the appeal is granted.
REMAND

A.  Sleep Disorder, Acquired Psychiatric Disorder, and Sleep Apnea

December 1993 service treatment records reflect that the Veteran sustained injuries in a motor vehicle accident after falling asleep at the wheel.  A March 1995 service treatment record reflects that the Veteran reported experiencing "a sleep disorder" for two years.  It was noted that he appeared fatigued and could not make it through the day, and a diagnosis of depression/tension/debt was recorded.

Post-service, August 2009 VA treatment records reflect that the Veteran reported experiencing insomnia, that he reported no prior mental health treatment, and a diagnosis of sleep disturbance was recorded and he was referred to the sleep clinic for evaluation.  A later August 2009 psychiatric evaluation reflects the Veteran reported that his sleep was not refreshing and that he endorsed anxiety, and the VA physician recorded a diagnosis of anxiety disorder.  An October 2009 VA sleep medicine consult reflects that the Veteran reported that he experienced difficulty with sleep onset and maintenance since he was an adolescent, and that an impression of probable obstructive sleep apnea was recorded, or a possible circadian rhythm sleep disorder.  The Veteran was referred for a formal polysomnography (sleep study) on October 28, 2009.  

The Veteran has reported that he underwent a subsequent October 28, 2009 sleep study at Hennepin County Medical Center (HCMC) on a fee basis, although these records are not in the claims file.  See Correspondence, November 2009.  Therefore, the Board finds that this matter should be remanded so that a copy of the October 2009 sleep study may be associated with the claims file.

Subsequent VA treatment records reflect that the Veteran has been followed for diagnosed anxiety and depression.  See, e.g., August 2010.  The Board acknowledges that a problem list carried forward includes PTSD, although that notation appears to relate to the Veteran's reported history back in August 2009 when he presented requesting a mental evaluation for PTSD.  It was specifically noted by a VA physician in December 2009 that the Veteran did not meet the criteria for a PTSD diagnosis.

A July 2010 VA examination report (respiratory) reflects that the VA examiner opined that there was no evidence of diagnosed sleep apnea, but that it was at least as likely as not that the Veteran had a sleep disorder that was related to his service.  The examiner did not, however, specify whether such "sleep disorder" was a type of DSM sleep disorder (meeting the diagnostic criteria), or whether the Veteran's "sleep disorder" was in the form of sleep impairment as a symptom of a diagnosed mood disorder such as depression or anxiety.  

The Board notes that in a December 2010 addendum, however, the July 2010 VA examiner changed his opinion, perhaps in light of the September 2010 VA sleep study showing mild obstructive sleep apnea.  The examiner opined in December 2010 that the Veteran had insomnia in service but currently had sleep apnea, and opined that his current sleep apnea was not related to his in-service insomnia.

Meanwhile, a November 2010 VA examination report (mental) reflects that the VA examiner diagnosed depression and anxiety, but did not provide any etiological opinion as to whether the Veteran's depression and anxiety had their onset during the Veteran's active service or are otherwise related to his service.  Again, the Board notes that in March 1995, the Veteran complained of a sleep disorder but was diagnosed with "depression/tension/debt."  The VA examiner opined that the Veteran's sleep impairment was attributable to his mental health conditions, but that it was not possible to parcel out which symptomatology was associated with his mental health versus his diagnosed sleep apnea without resorting to mere speculation.

A later November 2011 VA medical opinion from another examiner reflects he briefly opined that the Veteran currently has sleep apnea, but there was no evidence of sleep apnea in service and that the prior examiner's opinion that it was not related to service was supported by this examiner's review of the file.  Also, with regard to the Veteran's current mental health conditions, the examiner opined that as there was only one notation in service, and because the Veteran had "significant intervening interceding events in his life," it was more likely than not that the Veteran's mental health conditions were not related to his active service.

The Board finds that none of the above VA examination reports or medical opinions are sufficient upon which to base a decision on these claims.  Therefore, regrettably, the Board finds that on remand, a VA medical opinion should be obtained to address (1) whether the Veteran meets the diagnostic criteria for PTSD, and if so, whether it is related to his active service, (2) whether the Veteran meets the DSM criteria for a sleep disorder separate from his diagnosed mood disorders and sleep apnea, and if so, whether it is related to his active service, and (3) to clarify further whether the Veteran's diagnosed depression and anxiety are related to his active service, particularly in light of the March 1995 treatment record.  

In addition, the VA examiner should be asked to address (4) whether there is clear and unmistakable evidence that any current sleep disorder (under the DSM), sleep apnea, or mood disorder preexisted service (as none was noted on entry into service), and if so, then whether there is clear and unmistakable evidence that is was not aggravated by service (beyond the natural progress of the disease).

Also, the Board notes that the July 2010 VA examiner (including in his December 2010 addendum opinion) did not address whether the Veteran's sleep apnea was caused or aggravated by his service-connected deviated septum.  The Board notes that VA treatment records reflect that the Veteran has reported difficulty breathing through his nose and that it interfered with his sleep.  See, e.g., July 2010.  Therefore, the Veteran's sleep apnea and sleep disorder claims should be remanded for clarification as to whether any diagnosed disorder was caused or aggravated by his service connected deviated septum.  The examiner should also be asked to address whether the Veteran's sleep apnea is directly related to his active service given the brevity of the handwritten December 2010 addendum opinion.

In addition, the Veteran should be provided with a new VCAA notice relating to his claims for service connection for sleep apnea and a sleep disorder/psychiatric disorder that explains how to substantiate a claim for secondary service connection.

As a final matter, the Board notes that none of the Veteran's VA treatment records dated from December 2010 to January 2012 have been associated with the claims file.  Therefore, on remand, these records should be associated with the paper or electronic claims file.

B.  Nonservice-Connected Pension

With regard to the Veteran's employment history, he reported on his July 2009 Form 21-526 that he was last employed at a restaurant from April 2008 to September 2008.  Later VA medical records in the claims file reflect that the Veteran reported that he completed substance abuse treatment in January 2009 after using drugs for five years, and then relocated around July 2009 from Texas to Minneapolis to be with his estranged wife.  See VA Treatment Records, August 18, 2009, September 29, 2009; VA Examination Report, November 2010.  An October 2009 VA treatment record reflects that the Veteran obtained part-time employment in furniture sales.  See also February 2010.  An October 2010 VA treatment record reflects the Veteran reported that he was still employed with the furniture company, but that he would soon be employed with a medical supply company.  The November 2010 VA examination report (mental) reflects the Veteran reported he was working in a factory (apparently for the medical supply company).  A March 2012 VA treatment record reflects he reported that he continued to work at a factory.  Therefore, it appears that the Veteran was only unemployed until around October 2009.

The Board notes that there are no VA treatment records in the claims file dated prior to July 2009.  The Board adds that the July 2009 records in the claims file are from the Dallas VA medical system, and the subsequent VA treatment records are from the Minneapolis VA medical system.  A July 2009 record from Dallas appears to indicate that the Veteran had not been treated since September 2006.  Even so, the Board finds that the Veteran's VA treatment records dated from July 2008 to July 2009 should be associated from the claims file.

In addition, the Veteran should be asked to identify where he received substance abuse treatment in 2009 so that those records may be obtained.

As a final matter, the Veteran should be asked to specify his dates and places of employment since September 2008.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the sleep study and related records from the Hennepin County Medical Center (HCMC) dated on October 28, 2009.  To that end, request that the Veteran provide a completed Form 21-4142 authorization.

Ask the Veteran to identify where he received treatment for substance abuse between 2008 and 2009.  To that end, ask the Veteran to complete a Form 21-4142 authorization so that those records may be obtained.

Also request that the Veteran provide or identify any additional outstanding records that are relevant to his claims. 

2.  Provide the Veteran with a new VCAA notice relating to his claim for service connection for a sleep disorder/psychiatric disorder and sleep apnea, to include as secondary to a service-connected deviated septum that explains how to substantiate a claim based on secondary service connection.

3.  Associate with the claims file all of the Veteran's VA treatment records from the Dallas and Minneapolis VA medical systems (and any other VA facility) dated from July 2008 to July 2009, December 2010 to January 2012, and from July 2012 to present.

4.  After all of the above development has been completed, obtain a VA medical opinion (mental) based on a review of the entire claims file to address as follows:

(a) Whether it is "at least as likely as not" (probability of 50 percent or greater) that the Veteran meets the DSM criteria for a sleep disorder separate from any diagnosed acquired psychiatric disorder with symptoms of sleep impairment;

(b) If the Veteran is found to have a sleep disorder (DSM), or a psychiatric disorder with symptoms of sleep impairment, then also address as follows:

(i) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that it preexisted the Veteran's active service, and if so, whether it is clear and unmistakable (obvious, manifest, and undebatable) that it was NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable that any increase was due to the natural progress;

(ii) If no preexisting condition is found as described above, then whether such sleep disorder or acquired psychiatric  disorder with symptoms of sleep impairment began in or is at least as likely as not related to his active service;

(c) If not addressed above, whether the Veteran's diagnosed depression and anxiety, and any other diagnosed psychiatric disorder, are at least as likely as not related to his active service.  The examiner should specifically address whether the Veteran has PTSD and, if so, whether it is at least as likely as not related to service.

(d) Whether the Veteran has a sleep disorder or other psychiatric disorder with symptoms of sleep impairment that was at least as likely as not caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected deviated septum during any period of time since the claim was filed in July 2009.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected deviated septum disability at any point since the claim was filed in July 2009.

The examiner's attention is directed to the October 2009 VA sleep medicine consult which reflects that the Veteran reported that he experienced difficulty with sleep onset and maintenance since he was an adolescent.  The examiner's attention is also directed to a March 1995 service treatment record, which notes the Veteran complained of a sleep disorder but was diagnosed with "depression/tension/debt."  In addition, VA treatment records reflect that the Veteran has reported difficulty breathing through his nose and that it interfered with his sleep.  See, e.g., July 2010.

The examiner must provide a complete rationale for all opinions expressed.

If the examiner is unable to provide an opinion without resorting to mere speculation, please ask the examiner to provide reasoning for such so as to avoid further remand for clarification.

5.  After all of the above development has been completed, obtain a VA medical opinion (sleep apnea) based on a review of the entire claims file to address the following:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that sleep apnea preexisted the Veteran's active service, and if so, whether it is clear and unmistakable (obvious, manifest, and undebatable) that it was NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable that any increase was due to the natural progress;

(b) If no preexisting condition is found as described above, then address whether sleep apnea at least as likely as not (a probability of 50 percent or greater) began in or is related to his active service; or

(c) Whether sleep apnea was at least as likely as not caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected deviated septum.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected deviated septum disability at any point since the claim was filed in July 2009.

The examiner's attention is directed to the October 2009 VA sleep medicine consult which reflects that the Veteran reported that he experienced difficulty with sleep onset and maintenance since he was an adolescent.  The examiner's attention is also directed to a March 1995 service treatment record, which notes the Veteran complained of a sleep disorder but was diagnosed with "depression/tension/debt."  In addition, VA treatment records reflect that the Veteran has reported difficulty breathing through his nose and that it interfered with his sleep.  See, e.g., July 2010

The examiner must provide a complete rationale for all opinions expressed.

If the examiner is unable to provide an opinion without resorting to mere speculation, please ask the examiner to provide reasoning for such so as to avoid further remand for clarification.

6.  Ask the Veteran to provide his employment history since 2008, including the dates of employment, employer name, and position.

7.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


